DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 December 2021 is acknowledged.  The traversal is on the ground(s) that the two groups of claims are related and no search or examination burden exists between the two groups of claims. This is not found persuasive because each group of claims requires a different field of search as evidence by their different classifications. The applicant further states that there is only a slight difference in classification between the two groups of claims. This is not a convincing argument because the two groups of claims are in entirely different IPC groups, as such, there is an entirely different search for each group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The meaning and scope of the phrase “the damage containment features corresponds to a structural component in a frame” is unclear. This phrase leaves the structural relationship between the containment features and the frame of the fuselage section indefinite in scope.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 defines the damage containment features as being associated with the first vertical flange. Therefore, it is improper for claim 6 to define the second vertical flange as comprising the damage containment features.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafly 2010/0170986. As to claim 1, Lafly discloses a joint system for an aircraft comprising a first vertical flange 20 configured to connect to a fuselage section of the aircraft, wherein the first vertical flange comprises a continuous piece of material along an upper chordwise length of a wing and damage containment features 25, 26, 27 associated with the first vertical flange of the joint system; see Figs. 2 and 4. Concerning the phrase “configured to slow propagation of a crack in the first vertical flange”, the features 25, 26, 27 in Lafly are considered to inherently possess the claimed property since they have the same structure as applicant’s containment features, namely the structure of an aperture or addition of material to the flange. 
As to claim 2, it is obvious from Figs. 2 and 4 in Lafly that the first vertical flange and the base plate 33, 34 are formed from a continuous piece of material.
As to claim 3, Lafly discloses a second vertical flange 39 that is also formed from a continuous piece of material with the base plate 33, 34; see Figs. 2 and 4. 

Claims 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafly 2010/0170986. As to claim 11, Lafly discloses a monolithic upper chord assembly for a composite aircraft comprising a first vertical flange 20, a base plate 33, 34 connected to the first vertical flange, a second vertical flange 39 opposite the first vertical flange and connected to the base plate, wherein the first vertical flange, the second vertical flange, and the base plate are formed from a continuous piece of material as shown in Figs. 2 and 4, and damage containment features 25, 26, 27 associated with at least one of the first vertical flange, the base plate and the second vertical flange as shown in Fig. 2.
As to claim 12, Lafly discloses slots (M-shaped slots) in Fig. 2 and [0059] or slots 20, 26 as marked in Fig. 2.
As to claim 16, the damage containment features 27 in Lafly will inherently control crack propagation to a degree and as such meets the claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lafly 2010/0170986. Lafly discloses a joint system for an aircraft comprising a first vertical flange 20 configured to connect to a fuselage section of the aircraft, wherein the first vertical flange comprises a continuous piece of material along an upper chordwise length of a wing and damage containment features 25, 26, 27 associated with the first vertical flange of the joint system; see Figs. 2 and 4. Concerning the phrase “configured to slow propagation of a crack in the first vertical flange”, the features 25, 26, 27 in Lafly are considered to inherently possess the claimed property since they have the same structure as applicant’s containment features, namely the structure of an aperture or addition of material to the flange. 

As to claim 10, this claim does not provide any additional structural feature to the claimed product. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lafly as applied to claims 4, 9 and 10 above, and further in view of either Koffi 6,775,895 or Nishimura 2007/0033980. Lafly discloses the invention substantially as claimed; see the above rejection. However, Lafly does not disclose the use of damage containment features in his base plate or second vertical plate. The secondary references each disclose the use of damage containment features in aircraft parts; see col. 4, lines 43-44 of Koffi and the Abstract of Nishimra. Therefore, it would have been obvious to one of ordinary skill in the art to include damage containment features in the base plate or second vertical plate of Lafly in view of the secondary references to prevent structural failures.
Regarding fastener holes in the joint system of Lafly, it would have been obvious to one of ordinary skill in the art to include fastener holes in all portions of the product of Lafly in order to connect the structural element to other parts of the airplane. It would also have been obvious to one of ordinary skill in the art to include damage containment features in any area of the product of Lafly such as between fastener holes in order to prevent structural failures.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lafly 2010/0170986 in view of either Koffi 6,775,895 or Nishimura 2007/0033980. Lafly discloses a monolithic upper chord assembly for a composite aircraft comprising a first vertical flange 20, a base plate 33, 34 connected to the first vertical flange, a second vertical flange 39 opposite the first vertical flange and connected to the base plate, wherein the first vertical flange, the second vertical flange, and the base plate are formed from a continuous piece of material as shown in Figs. 2 and 4, and damage containment features 25, 26, 27 associated with at least one of the first vertical flange, the base plate and the second vertical flange as . 
Regarding fastener holes in the joint system of Lafly, it would have been obvious to one of ordinary skill in the art to include fastener holes in all portions of the product of Lafly in order to connect the structural element to other parts of the airplane. It would also have been obvious to one of ordinary skill in the art to include damage containment features in any area of the product of Lafly such as between fastener holes in order to prevent structural failures. 
Concerning the slots in the vertical flange, it is well-known in the aircraft art to include apertures in the vertical flanges of aircraft components in order to decrease weight or to allow for passage of elements such as wiring. Therefore, it would have been obvious to one of ordinary skill in the art to include apertures in the vertical flange of Lafly and to shape the apertures into a slot shaped since a change in shape is considered to be within the level of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783